Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 16, 18, and 20-23 link inventions I-VI. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 16, 18, and 20-23.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP ' 804.01.

I. Claims 1-6, drawn to a peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NO. 1 to SEQ ID NO. 383 and SEQ ID NO. 448 to SEQ ID NO. 499, and variant sequences thereof which are at least 88% homologous to SEQ ID NO. 1 to SEQ ID NO. 383 and SEQ ID NO. 448 to SEQ ID NO. 499, and wherein said variant binds to , classified in C07K 7/00, A61K 39/0011.
II. Claims 7, drawn to an antibody, optionally a soluble or membrane-bound antibody, optionally a monoclonal antibody or fragment thereof, that specifically recognizes said peptide or variant thereof of claim 1, optionally the peptide or variant thereof when bound to an MHC molecule, classified in C07K 16/30.
III. Claims 8-10, drawn to a T-cell receptor, optionally soluble or membrane-bound, or a fragment thereof, that is reactive with an HLA ligand, wherein said ligand is the peptide or variant thereof according to claim 1, optionally the peptide or variant thereof when bound to an MHC molecule, classified in C07K 14/7051.
IV. Claims 11, drawn to an aptamer that specifically recognizes the peptide or variant thereof according to claim 1, optionally the peptide or variant thereof that is bound to an MHC molecule, classified in C121N 2310/16.
V. Claims 12, 13, and 17 drawn to a nucleic acid, encoding for a peptide or variant thereof according to claim 1, an antibody or fragment thereof that specifically recognizes said peptide or variant, a T-cell receptor or fragment thereof that is reactive with said peptide or variant, optionally linked to a heterologous promoter sequence, or an expression vector expressing said nucleic acid, a recombinant host cell and a method of production, classified in A61K 31/7088.
VI. Claims 14 and 15, drawn to an in vitro method for producing activated T lymphocytes, the method comprising contacting in vitro T cells with antigen loaded human class I or II MHC molecules expressed on the surface of a suitable antigen-presenting cell or an , classified in C12N 5/0368.
VII. Claims 19, drawn to a method for killing target cells in a patient which target cells present a polypeptide or variant thereof of claim 1, the method comprising administering to the patient an effective number of activated T cells, classified in A61K 35/17.
VIII. Claims 24-32, drawn to a method for producing a personalized anti-cancer vaccine or a compound-based and/or cellular therapy for an individual patient, said method comprising: a) identifying tumor-associated peptides (TUMAPs) presented by a tumor sample from said individual patient; b) comparing the peptides as identified in a) with a warehouse of peptides that have been pre-screened for immunogenicity and/or over-presentation in tumors as compared to normal tissues; c) selecting at least one peptide from the warehouse that matches a TUMAP identified in the patient wherein said at least one peptide is selected from the group consisting of SEQ ID NO: 1 to SEQ ID NO: 383 and SEQ ID NO: 448 to SEQ ID NO: 499; and d) manufacturing and/or formulating the personalized vaccine or compound-based or cellular therapy based on c), classified in A61P 35/00 and A61K 39/0011

The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I-VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not 

Inventions of Group I and Group VI are also related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the peptides could be used use to stimulate an immune response in a subject.
Inventions of Group I and Group VII are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the peptides of Group I cannot be used in, or made by, the process of Group VII which is drawn to a method for killing target cells in a patient which target cells present a polypeptide or variant thereof of claim 1, the method comprising administering to the patient an effective number of activated T cells. 
of Group I and Group VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the peptides could be used use to stimulate an immune response in a subject or activating a T-cell for treatment.

Inventions of Group II and Group VI are also directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the antibodies of Group II cannot be used in, or made by, the process of Group VI which is drawn to an in vitro method for producing activated T lymphocytes.
Inventions of Group II and Group VII are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, t the antibodies of Group II cannot be used in, or made by, the process of Group VII which is drawn to a method for killing target cells in a patient which target cells present a polypeptide or variant thereof of claim 1, the method comprising administering to the patient an effective number of activated T cells. 
Inventions of Group II and Group VIII are also directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the antibodies of Group II cannot be used in, or made by, the process of Group VIII which is drawn 

Inventions of Group III and Group VI are also directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the T cell receptor of Group III cannot be used in, or made by, the process of Group VI which is drawn to an in vitro method for producing activated T lymphocytes.
Inventions of Group III and Group VII are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the T cell receptor of Group III cannot be used in, or made by, the process of Group VII which is drawn to a method for killing target cells in a patient which target cells present a polypeptide or variant thereof of claim 1, the method comprising administering to the patient an effective number of activated T cells. 
Inventions of Group III and Group VIII are also directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the T cell receptor of Group III cannot be used in, or made by, the process of Group VIII which is drawn to a method for producing a personalized anti-cancer vaccine or a compound-based and/or cellular therapy for an individual patient. 

.
Inventions of Group IV and Group VII are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, aptamer of Group IV cannot be used in, or made by, the process of Group VII which is drawn to a method for killing target cells in a patient which target cells present a polypeptide or variant thereof of claim 1, the method comprising administering to the patient an effective number of activated T cells. 
Inventions of Group IV and Group VIII are also directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the aptamer of Group IV cannot be used in, or made by, the process of Group VIII which is drawn to a method for producing a personalized anti-cancer vaccine or a compound-based and/or cellular therapy for an individual patient. 

Inventions of Group V and Group VI are also related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that . 
Inventions of Group V and Group VII are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the nucleic acids of Group V cannot be used in, or made by, the process of Group VII which is drawn to a method for killing target cells in a patient which target cells present a polypeptide or variant thereof of claim 1, the method comprising administering to the patient an effective number of activated T cells. 
Inventions of Group V and Group VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the nucleic acids could be used for screening for related nucleic acids and detection of the nucleic acid in samples. 

Inventions of Groups VI-VIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that the methods of Groups VI-VIII have distinct objectives with distinct method steps. In particular, the Groups VI-VIII are drawn to producing activated T lymphocytes, a method of killing target 

Inventions of Group VI and Group VII are also related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the activated T lymphocytes could be used in vitro for testing of therapeutics or screening for activity of therapeutics. 
Inventions of Group VI and Group VIII are also directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the activated T lymphocytes of Group VI cannot be used in, or made by, the process of Group VIII which is drawn to a method for producing a personalized anti-cancer vaccine or a compound-based and/or cellular therapy for an individual patient. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
Species Elections 
This application contains claims directed to the following patentably distinct species of peptide: SEQ ID No. 1 to SEQ ID No. 383 and SEQ ID No. 448 to SEQ ID No. 499. 

The species are independent or distinct because the species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 7, 8, 11-20, 22, and 24 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses) or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Peter J Reddig/
Primary Examiner, Art Unit 1642